This is a petition for mandamus to compel the state auditor to pay the feed bill of the sheriff of Etowah county, for the month of April, 1921. The petition was filed before and heard by Hon. Walter B. Jones, Judge of the circuit court of Montgomery county, and upon a hearing on an agreed statement of facts, the trial judge denied to petitioner the writ prayed for, and appeal is taken to this court. The agreed statement of facts will be set out in the report of the case, together with the exhibit referred to. The provisions of the act of the Legislature of 1920, approved September 30, 1920 (Acts 1920, p. 228) are determinative of the questions presented by this appeal. Under section 1 of this act it is the duty of the court of county commissioners, or boards of revenue, as the case may be, to supervise and control the feeding of all prisoners in the county jail over which they have jurisdiction, and by section 2 it is made the duty of the sheriff to feed the prisoners under his jurisdiction in accordance with the terms of the act. Not only is the duty conferred on the court of county commissioners or boards of revenue to supervise and control the feeding of prisoners, but it is made the duty of the state prison inspector by the provisions of section 6 to supervise the feeding of all prisoners in the jails of the state, and he is also given the power and authority to make and promulgate such rules and regulations, not inconsistent with law, for the feeding, preparation, and character of the food of all prisoners.
It is admitted that the feed bill furnished to the auditor by the sheriff in on a form or statement prepared by the auditor and the state prison inspector, and furnished the sheriff by them for such purpose. But the contention of the appellee is that the auditor rightly refused payment because the sheriff has not presented to the auditor an additional form or statement, which it is further admitted by all parties is a form prescribed by rules promulgated by the state prison inspector. We must then determine what the statement of the sheriff filed with the auditor should contain. Section 3 of the act sets out in detail how the state shall pay the sheriff for feeding prisoners — that is, the amount per day per prisoner according to the number of prisoners — and then there is an additional allowance to the sheriff of so much per capita per day, according to the scale therein enumerated for preparing and serving the food to prisoners. In our opinion section 4 lays down a clear, specific guide for the sheriff to follow in making out his statement, and when he has done this no other conditions can be placed upon him, so far as any action of the auditor is concerned in withholding the payment of the same. The itemized statement in detail called for by this section is not left to conjecture, but, as declared therein, he shall give a list of all state and county prisoners by name, race and sex, the offense *Page 266 
charged, authority for committing, disposition of prisoner, if sentenced, date committed, date sentenced, date discharged, the number of days in jail, and setting out the amount of money expended for purchasing and supplying all foodstuffs for feeding prisoners during the month immediately preceding. We also think the duty of the auditor, when this statement (singular) is received, is clear and unambiguous as expressed in section 5.
Much insistence is made by appellee that the duty to "thoroughly and carefully" examine the statement, placed upon the auditor, carries with it the duty to see if the sheriff has complied with the rules and regulations of the state prison inspector for feeding, preparation, and character of the food of the prisoners. If section 5 had stated that the auditor was to make a thorough and careful examination of the statement, and stopped, there might be something in this contention, and the case of Bragaw, State Auditor, v. Cooding, 14 Idaho, 288,94 P. 438, and other cases cited by appellee, be in point; but it does not stop there, and, as the rule is so clearly laid down in section 4 as to what the sheriff's statement shall contain, so it is that section 5 prescribes, and we may say limits, the thorough and careful examination of the statement on the part of the auditor to an ascertainment of the fact as to whether or not the statement shows an expenditure on the part of the sheriff in excess of the total per prisoner per day as provided in section 3 of the act, and the duty of the auditor pointed out in case of such a contingency. The Legislature, in the face of the act, has designated what shall go into the statement, and it is not the province of the courts to say that other matters not enumerated should also be a prerequisite to the right of the sheriff to have his food bill paid.
As stated above, the terms of the act are plain and unambiguous, and, this being so, we are not called upon to wander in the broad field of statutory interpretation. We would not be understood as even intimating that the state prison inspector has no right to make and promulgate rules and regulations, not inconsistent with law, for feeding, preparation, and character of the food for all prisoners. Such right is clearly given him, but nowhere in this act is it declared that the sheriff should forfeit pay for feeding prisoners by noncompliance with such rules and regulations. It is made a misdemeanor under this act for any member of the court of county commissioners or boards of revenue, sheriff, or deputy,, who violates any of the provisions of this act for which no specific penalty is provided, and in addition section 7474 of the Code provides:
"Any sheriff who knowingly receives from the state for feeding a prisoner or prisoners any sum of money to which he is not lawfully entitled, must, on conviction, be punished as if he had stolen it."
These questions, however, are not presented here, and need not be dealt with until raised. Under the plain terms of the act we conclude that the statement filed by the sheriff with the auditor in this case is such a statement as is called for by the provisions of the act, and that under section 5 it is the duty of the auditor to examine —
"said statement thoroughly and carefully and if the total expenditure for feeding state and county prisoners as contained therein does not exceed the amount allowed for feeding each state and county prisoner confined in said jail, as provided in section 3 of this act, he shall draw a warrant upon the state treasurer in favor of said sheriff for the amount so expended for feeding said prisoners. But if the said statement shows that the amount for feeding each state and county prisoner in said jail is in excess of the allowance as provided for in section 3 hereof, then the state auditor shall draw his warrant only for such an amount as will cover the expenditure for feeding said state and county prisoners per day, as provided for in section 3 hereof."
This act details the duty of the auditor in providing how the sheriff's statement shall be examined and cases cited on the duty of the auditor in general cannot control here.
The judgment of the trial court not being in harmony with the views herein expressed, the judgement denying the writ prayed for is reversed, and an order is here made granting the writ of mandamus as prayed for.